

EXHIBIT 10.25

AMENDMENT NO. 2
This AMENDMENT NO. 2, dated as of December 4, 2014 (this “Agreement”;
capitalized terms used herein without definition having the meanings provided in
Article I), is entered into among SNYDER’S-LANCE, INC., a North Carolina
corporation (the “Borrower”), each Lender a party hereto and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders.
PRELIMINARY STATEMENTS:
The Borrower, the Lenders and the Administrative Agent are parties to the Credit
Agreement.
The Borrower has requested that the Lenders agree to amend the Credit Agreement
as hereinafter set forth.
The Lenders party to this Agreement are, on the terms and conditions stated
below, willing to grant such request and to amend the Credit Agreement as
hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each party to this Agreement agrees, as
follows:
ARTICLE I
DEFINITIONS


1.01    Definitions. The following terms (whether or not underscored) when used
in this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Agreement Effective Date” means the date on which the conditions precedent to
the effectiveness of this Agreement as specified in Article III herein have been
satisfied.
“Borrower” is defined in the preamble.
“Credit Agreement” means the Amended and Restated Credit Agreement dated as of
May 30, 2014 and amended as of June 24, 2014, among the Borrower, the Lenders,
the Administrative Agent and the other parties thereto.


“Deemed Effective Date” has the meaning set forth in Article III herein.


“Lender” means each lender from time to time party to the Credit Agreement.




--------------------------------------------------------------------------------




1.02    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
1.03    Other Interpretive Provisions. The rules of construction in Sections
1.02 and 1.03 of the Credit Agreement shall be equally applicable to this
Agreement.
ARTICLE II
AMENDMENTS


2.01    Amendments. Effective as of the Deemed Effective Date, the Credit
Agreement is hereby amended as follows:
(a)    Section 1.01.    The existing definitions of “Acquired EBITDA”, “Disposed
EBITDA”, “EBIT” and “EBITDA” in Section 1.01 of the Credit Agreement are deleted
in their entirety and are replaced with the following definitions in lieu
thereof:
““Acquired EBITDA” means, with respect to any Person or division (or similar
business unit) acquired by the Borrower in an Acquisition during any Computation
Period, the total of (a) the consolidated net income of such Person or division
(or similar business unit) for the period from the first day of such Computation
Period to the date of such acquisition plus (b) to the extent deducted in
determining such consolidated net income (and without duplication), interest
expense (whether paid or accrued and including imputed interest expense in
respect of capital lease obligations), income taxes, depreciation and
amortization, all calculated on a basis approved by the Administrative Agent
minus (c) to the extent included in such consolidated net income, any income tax
refunds.”
““Disposed EBITDA” means, with respect to any Person or division (or similar
business unit) sold or otherwise disposed of by the Borrower during any
Computation Period, the total of (a) the consolidated net income of such Person
or division (or similar business unit) sold or otherwise disposed of by the
Borrower for the period from the first day of such Computation Period to the
date of such sale or other disposition plus (b) to the extent deducted in
determining such consolidated net income (and without duplication), interest
expense (whether paid or accrued and including imputed interest expense in
respect of capital lease obligations), income taxes, depreciation and
amortization, all calculated on a basis approved by the Administrative Agent
minus (c) to the extent included in such consolidated net income, any income tax
refunds. For the avoidance of doubt, the definition of Disposed EBITDA shall not
include any gains from any sale or disposition (other than gains from the sale
of route businesses in the ordinary course of business).”
“EBIT” means, for any Computation Period, the Borrower’s consolidated net income
for such period, plus, to the extent deducted in determining such earnings,
Interest Expense and income taxes, minus, to the extent included in determining
such earnings, any income tax refunds.”

2



--------------------------------------------------------------------------------




““EBITDA” means, for any Computation Period, the Borrower’s consolidated net
income for such period, plus, to the extent deducted in determining such
earnings, Interest Expense, income taxes, depreciation and amortization, minus,
to the extent included in determining such earnings, any income tax refunds,
plus any Acquired EBITDA and any fees and expenses incurred in connection with
any Acquisition, any costs or charges to the Borrower and its Subsidiaries as a
result of an increase in value to the pre-acquisition historical amounts of
accounts receivables, inventories or any other current assets (a “write-up”), in
each case to the extent that such write-up is required by GAAP and occurs as a
result of an Acquisition, minus any Disposed EBITDA, plus fees and expenses,
including Restructuring Costs, incurred in connection with any disposition
giving rise to Disposed EBITDA, plus, to the extent deducted in determining such
earnings, non-recurring expenses and losses of the Borrower and its Subsidiaries
reducing such earnings which do not represent a cash item in such period or any
future period minus, to the extent included in determining such earnings,
non-recurring gains of the Borrower and its Subsidiaries increasing such
earnings which do not represent a cash item in such period, plus, Integration
Costs paid in cash.”
(b)    Other Loan Documents. From and after the Agreement Effective Date, each
reference to the Credit Agreement in any Loan Document shall be a reference to
the Credit Agreement, as amended by this Agreement, as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.
ARTICLE III
CONDITIONS PRECEDENT


3.01    Conditions of Effectiveness. This Agreement is subject to the provisions
of Section 11.01 of the Credit Agreement, and shall become effective as of May
30, 2014 (the “Deemed Effective Date”), when, and only when, each of the
following conditions shall have been satisfied:
(a)    Deliveries. The Administrative Agent shall have received all of the
following documents (in sufficient copies for each Lender), each such document
(unless otherwise specified) dated the Agreement Effective Date and, each in
form and substance satisfactory to the Administrative Agent:
(i)    Agreement. Counterparts of this Agreement executed by the Borrower, the
Administrative Agent, and the Required Lenders;
(ii)    Officer’s Certificate. A certificate executed by a Responsible Officer
of the Borrower certifying that:
(A)    the representations and warranties contained in Sections 6.01, 6.02,
6.04, 6.08, 6.13 and 6.20 of the Credit Agreement are accurate and complete in
all material respects (except, if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty is
true and correct in all respects) on and as of the Agreement Effective Date, as
though made on and as of such date, except to the extent

3



--------------------------------------------------------------------------------




that such representations and warranties specifically refer to an earlier date,
in which case they are accurate and complete in all material respects (except,
if a qualifier relating to materiality, Material Adverse Effect or a similar
concept applies, such representation or warranty is true and correct in all
respects) as of such earlier date;
(B)    no Event of Default or Unmatured Event of Default exists or would result
from the effectiveness of this Agreement;
(C)    since December 28, 2013, no event or condition has occurred or could
reasonably be expected to occur that, either individually or in the aggregate,
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and
(D)    the Borrower and its Subsidiaries are in compliance in all material
respects with all existing Material Financial Obligations.
(b)    Costs and Expenses. The Administrative Agent shall have received payment
for the costs and expenses required to be reimbursed on or before the Agreement
Effective Date pursuant to Section 5.04 hereof.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants that on and as of the Agreement Effective Date after
giving effect to this Agreement:
4.01    Due Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement and the performance by the Borrower of this Agreement
and the Credit Agreement, as amended and otherwise modified by this Agreement,
have been duly authorized by all necessary corporate or other organizational
action of the Borrower, and do not and will not: (a) contravene the terms of the
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any document evidencing any material Contractual Obligation to
which the Borrower or any of its Subsidiaries is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or any of its Subsidiaries or any of its or their property is subject; or (c)
violate any Requirement of Law.
4.02    Enforceability. Each of this Agreement and the Credit Agreement, as
amended and otherwise modified by this Agreement, constitute a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
4.03    Credit Agreement Representations. The representations and warranties of
the Borrower contained in Article VI of the Credit Agreement are true and
correct in all material respects

4



--------------------------------------------------------------------------------




(except, if such representation or warranty is qualified by materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty is true and correct in all respects) on and as of the Agreement
Effective Date with the same effect as if made on and as of such Agreement
Effective Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
in all material respects (except, if such representation or warranty is
qualified by materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects) as of such
earlier date).
4.04    No Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing or resulted from the consummation of the transactions
contemplated by this Agreement.
ARTICLE V
MISCELLANEOUS


5.01    Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
5.02    Lender Consent. For purposes of determining compliance with the
conditions specified in Section 3.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Agreement Effective Date specifying its objection thereto.
5.03    Effect of Agreement. (a) The Credit Agreement, as specifically amended
or otherwise modified by this Agreement, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
5.04    Costs and Expenses. On the Agreement Effective Date, the Borrower agrees
to pay all costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Agreement and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 11.04 of the Credit Agreement which are
invoiced to the Borrower on or prior to the Agreement Effective Date.
5.05    Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
5.06    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

5



--------------------------------------------------------------------------------




Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.
5.07    Certain Provisions. The provisions of Sections 11.14(b) and 11.15 of the
Credit Agreement are hereby incorporated by reference.
5.08    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED THAT THE PARTIES HERETO
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
[Signature Page Follows]





6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
 
 
 
SNYDER'S-LANCE, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Rick D. Puckett
 
 
 
 
Name:
Title:
 
Rick D. Puckett
Executive Vice President, Chief Financial Officer and Chief Administrative
Officer













--------------------------------------------------------------------------------






 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
By:
 
/s/ Bridgett J. Manduk Mowry
 
 
 
 
Name:
 
Bridgett J. Manduk Mowry
 
 
 
 
Title:
 
Vice President



 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ J. Casey Cosgrove
 
 
 
 
Name:
 
J. Casey Cosgrove
 
 
 
 
Title:
 
Director



 
 
 
 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Keith A. Mummert
 
 
 
 
Name:
 
Keith A. Mummert
 
 
 
 
Title:
 
Vice President



 
 
 
 
COBANK, ACB, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Michael Tousignant
 
 
 
 
Name:
 
Michael Tousignant
 
 
 
 
Title:
 
Vice President



 
 
 
 
BRANCH BANKING AND TRUST
COMPANY, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Kenneth M. Blackwell
 
 
 
 
Name:
 
Kenneth M. Blackwell
 
 
 
 
Title:
 
Senior Vice President











--------------------------------------------------------------------------------






 
 
 
 
CITIZENS BANK OF PENNSYLVANIA, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Edward A. Tosti
 
 
 
 
Name:
 
Edward A. Tosti
 
 
 
 
Title:
 
Vice President



 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Jessica F. Sidhom
 
 
 
 
Name:
Title:
 
Jessica Sidhom
Vice President



 
 
 
 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Alan Garson
 
 
 
 
Name:
 
Alan Garson
 
 
 
 
Title:
 
Senior Vice President



 
 
 
 
AGFIRST FARM CREDIT BANK
 
 
 
 
 
 
 
 
By:
 
/s/ Bruce B. Fortner
 
 
 
 
Name:
 
Bruce B. Fortner
 
 
 
 
Title:
 
Vice President



 
 
 
 
AMERICAN AGCREDIT, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Bradley K. Leafgren
 
 
 
 
Name:
 
Bradley K. Leafgren
 
 
 
 
Title:
 
Vice President



 
 
 
 
FARM CREDIT EAST, ACA
 
 
 
 
 
 
 
 
By:
 
/s/ Scott G. Kenney
 
 
 
 
Name:
 
Scott G. Kenney
 
 
 
 
Title:
 
Senior Vice President







--------------------------------------------------------------------------------






 
 
 
 
FARM CREDIT WEST, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Ben Madonna
 
 
 
 
Name:
 
Ben Madonna
 
 
 
 
Title:
 
Vice President



 
 
 
 
NORTHWEST FARM CREDIT SERVICES, FLCA
 
 
 
 
 
 
 
 
By:
 
/s/ Jeremy A. Roewe
 
 
 
 
Name:
 
Jeremy A. Roewe
 
 
 
 
Title:
 
Vice President













